1    SUSANA ALCALA WOOD, City Attorney (SBN 156366)
     KATHLEEN T. ROGAN, Senior Deputy City Attorney (SBN 186055)
2    KRogan@cityofsacramento.org
     CITY OF SACRAMENTO
3    915 I Street, Room 4010
     Sacramento, CA 95814-2608
4    Telephone: (916) 808-5346
     Facsimile: (916) 808-7455
5
     Attorneys for the CITY OF SACRAMENTO
6

7

8                                UNITED STATES DISTRICT COURT
9                              EASTERN DISTRICT OF CALIFORNIA

10

11    BYRON H. LEVY,                                         Case No.: 2:18-cv-02387-TLN-DB

12                     Plaintiff,                            STIPULATION TO EXTEND TIME
                                                             TO TAKE PLAINTIFF AND
13                                                           DEFENDANT’S DEPOSITION,
          vs.                                                DISCLOSE EXPERTS, AND FILE
14                                                           DISPOSITIVE MOTIONS
      CITY OF SACRAMENTO,
15
                       Defendant.
16

17       Pursuant to Rule 16, a party may seek to modify a scheduling order, including

18   modification of a discovery cut-off date “for good cause and with the judge’s consent.” (Fed.

19   R. Civ. P. 16(b)(4).) “good cause” exists when a scheduling deadline “cannot reasonably be

20   met despite the diligence of the party seeking the extension.” (Schaffner v. Crown Equipment

21   Corporation, 2011 WL 6303408 at *2 (N.D. Cal. Dec. 16, 2011) (citing Johnson v. Mammoth

22   Recreation, Inc., 975 F 2d. 604, 609 (9th Cir. 1992).

23       On September 30, 2019, this court approved the parties’ stipulation seeking the

24   continuation of discovery cutoff, expert disclosure, and dispositive motion dates. (Docket

25   number 8.) Discovery currently closes on March 1; expert disclosure occurs April 1, 2020;

26   and dispositive motions are due August 28, 2020. The parties agree to continue these dates

27   because of the inability to complete depositions of plaintiff and defendant City of

28
                                                      1
        STIPULATION TO EXTEND TIME TO TAKE PLAINTIFF AND DEFENDANT’S DEPOSITION,
                      DISCLOSE EXPERTS, AND FILE DISPOSITIVE MOTIONS
1    Sacramento within the current timeframe.

2        Plaintiff’s deposition has been noticed three times. The City noticed it for January 22,

3    February 12, and February 21, 2020. Due to a schedule conflict, the City had to continue the

4    deposition from January 22, 2020 to February 12, 2020. Plaintiff has been unable to appear

5    for deposition on either February 12 or February 21, 2020. Plaintiff’s counsel had trial in the

6    matter of Frank Oti v. Arias in the Los Angeles Superior Court scheduled for February 20,

7    2020. Discovery closes March 1, 2020.

8        The deposition of defendant City of Sacramento’s person(s) most knowledgeable was

9    noticed for February 26, 2020. Defendant is unavailable for the deposition due to scheduling

10   conflict.

11       The City has no availability in March for Plaintiff’s deposition and limited availability in

12   April and May.

13       The City filed its answer in this case on October 14, 2018. The case has been pending

14   only sixteen months. There is no trial date.

15       For the foregoing reasons, the parties stipulate and respectfully request the court’s

16   consideration of the following modifications to the Rule 16 Scheduling order:

17       1) Plaintiff’s deposition shall be completed not later than June 30, 2020;

18       2) Defendant’s deposition shall be completed not later than July 30, 2020;

19       3) Expert disclosure shall occur on August 17, 2020;

20       4) Dispositive motions shall be filed by November 2, 2020.

21       So Stipulated.

22

23   Dated: February 25, 2020                        SUSANA ALCALA WOOD,
                                                     City Attorney
24

25
                                              By:    /s/ Kathleen T. Rogan
26                                                   KATHLEEN T. ROGAN
                                                     Senior Deputy City Attorney
27                                                   Attorneys for the
                                                     CITY OF SACRAMENTO
28
                                                    2
        STIPULATION TO EXTEND TIME TO TAKE PLAINTIFF AND DEFENDANT’S DEPOSITION,
                      DISCLOSE EXPERTS, AND FILE DISPOSITIVE MOTIONS
1

2    Dated: February 21, 2020                    LAW OFFICES OF AKUDINOBI & IKONTE

3
                                             By:     /s/ Chijioke Ikonte
4                                                    CHIJIOKE IKONTE
                                                     Attorney for the Plaintiff
5                                                    BYRON LEVY
6

7                                               ORDER

8        The court finds sufficient good cause to continue plaintiff’s deposition, expert disclosure

9    and the dispositive motion dates. The Rule 16 scheduling order is amended accordingly:

10   Plaintiff’s deposition shall be completed not later than June 30, 2020, 2) Defendant’s

11   deposition shall be completed not later than July 30, 2020, 3) Expert disclosure shall occur

12   on August 17, 2020, 4) Dispositive motions shall be filed by November 2, 2020.

13

14
     Dated: February 25, 2020
15

16
                                                          Troy L. Nunley
17                                                        United States District Judge

18

19

20

21

22

23

24

25

26

27

28
                                                    3
        STIPULATION TO EXTEND TIME TO TAKE PLAINTIFF AND DEFENDANT’S DEPOSITION,
                      DISCLOSE EXPERTS, AND FILE DISPOSITIVE MOTIONS
